IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

v. I.D. No. 0104015882

CHAUNCEY STARLING,

Defendant.

Submitted: November 3, 2016
Decided: November 22, 2016

ORDER SETTING BAIL

Defendant Chauncey Starling (“Defendant”) seeks an order setting bail at
$50,000 secured and releasing Defendant to Home Conflnement. The State
opposes Defendant’s motion and contends that bail should be set at $1,000,000
cash. The Court conducted a hearing and the parties jointly supplemented the

record thereafter.

Upon consideration of Defendant’s Motion; the State’s response thereto; the
Delaware Constitution; statutory and decisional laW; the Superior Court Rules of
Criminal Procedure; the facts and arguments set forth by the parties; and the entire

record in this case, the Court hereby finds as follows:

l. Defendant is charged With two counts of Murder in the First Degree
(non-capital), two counts of Possession of a Firearm During Commission of a
Felony, and one count of Conspiracy First Degree.

2. The Delaware Constitution provides, in relevant part, “[a]ll prisoners
shall be bailable by sufficient sureties, unless for capital offenses When the proof is
positive or the presumption great, or unless for Class A or B violent felony
offenses, as defined in Title ll of the Delaware Code and under such other
circumstances as may be prescribed by law When no condition or combination of
conditions other than detention Will reasonably assure the safety of any person or

the community. . . .”l

3. According to statute, “[t]he determination of Whether the accused
shall be released . . . and the conditions . . . of the release shall be in the discretion
of the court subject to this chapter . . . the Court shall employ an objective risk
assessment instrument to gauge the person’s risk of flight and re-arrest and the

safety of the victim and the community . . . .”2

4. The Court utilized a pre-trial risk assessment instrument and also
considered aggravating and mitigating factors under the totality of the

circumstances

 

' DEL. CoNsT. art I, § 12.
2 11 Del. C. § 2104(d).

5. “In determining Whether the accused is likely to appear as required
and that there Will be no substantial risk to the safety of the community the court
shall, on the basis of available information, take into consideration the nature and
circumstances of the crime charged, Whether a firearm Was used or possessed, the
possibility of statutory mandatory imprisonment, Whether the crime Was committed
against a victim With intent to hinder prosecution, the family ties of the accused,
the accused’s employment, financial resources, character and mental condition, the
length of residence in the community, record of convictions, habitual offender
eligibility, custody status at the time of offense, history of amenability to lesser
sanctions, history of breach of release, record of appearance at court proceedings
or of flight to avoid prosecution or failure to appear at court proceedings.”3

6. With respect to the nature and circumstances of the crimes charged, if
Defendant is found guilty of Murder in the First Degree, he “shall be punished . . .
by imprisonment for the remainder of the person’s natural life Without benefit of
probation or parole or any other reduction.”4 In addition, Defendant’s criminal
history includes very serious offenses as a juvenile, as Well as an adult conviction
for a violent offense involving a firearm. Defendant’s juvenile history also

includes a charge of Escape After Conviction. Furthermore, Defendant’s co-

 

3 11 Del. C. §2105(1>).
4nDdc§Qw@.

defendant Was convicted of and sentenced for two counts of Criminally Negligent
Homicide and one count of Conspiracy pursuant to a No Contest plea.

7. Under a totality of the circumstances analysis, the Court finds that
there is a high risk that Defendant Will fail to appear as required and that there is a
substantial risk to the safety of the community. Accordingly, significant cash bail
is required to secure Defendant’s appearance at trial With conditions of release to
minimize any risk of re-offense to the community.

NOW, THEREFORE, this 22nd day of November, 2016,

BAIL is hereby set as follows:
1. Murder in the First Degree (count l) - $250,000 cash;

2. Murder in the First Degree (count 2) - $250,000 cash;

3. Possession of a Firearm During Commission of a Felony (count 3) -
$100,000 cash;
4. Possession of a Firearm During Commission of a Felony (count 4) -

$100,000 cash; and
5. Conspiracy First Degree (count 5) - $100,000 cash.

Defendant shall be supervised by Pre-Trial Supervision subject to the
following special CONDITIONS OF RELEASE as follows:

l. Abide by a curfew as determined by DOC;
2. No Contact With co-defendant Richard G. Frink, or any person Who testified

at Defendant’s 2003 trial, or any family members of the victims of the

March 9, 2001 homicides;

CCZ

Zero tolerance for possession or use of alcohol, drugs or intoxicating
substances;

Drug and alcohol testing;

Zero tolerance for possession of firearms or other deadly Weapons; and
Electronic monitoring (hold at Level 5 until monitoring is set .

IT IS SO ORDERED.

 

The Honorable Andrea L. Rocanelli

Criminal Prothonotary

J ames K. McCloskey, DAG
Annemarie H. Puit, DAG
Steven H. Brose, Esquire
Jeremy D. Engle, Esquire
David M. Fragale, Esquire
James J. Haley, Jr., Esquire